UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2234



NANCY C. MARTIN,

                                              Plaintiff - Appellant,

          versus


METROPOLITAN LIFE INSURANCE COMPANY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-02-215-02)


Submitted:   February 26, 2003                Decided:   May 6, 2003


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nancy C. Martin, Appellant Pro Se. Eric Wagner Schwartz, TROUTMAN
SANDERS, L.L.P., Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nancy C. Martin appeals the district court’s order denying her

civil action alleging a claim under the Employment Retirement

Income Security Act.    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. See Martin v. Metropolitan Life Ins., Co., No.

CA-02-215-02 (E.D. Va. Sept. 23, 2002).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2